11/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 20-0393


                                        DA 20-0393
                                                                     FILED
ANGELA E. HELVEY,
                                                                                2020
             Plaintiff and Appellant,                              Bowen
                                                                            Oreenwoo0
                                                                           Suprerr)e Court
                                                                 7.1erk of    tviorstana

      v.                                                        ORDER

POPLAR PUBLIC SCHOOLS,

             Defendant and Appellee.


      Appellant Angela Helvey has filed a motion to dismiss her appeal. Good cause
appearing.
      IT IS ORDERED that the case is DISMISSED WITH PREJUDICE.
      DATED this It,'-aay of November, 2020.
                                               For the Court,




                                                            Chief Justice